684 S.E.2d 157 (2009)
Charles A. STANFORD; Donald M. Stanfordd, Jr.; James C. Stanford; Randolph L. Stanford; Candace Stanford Roberts; Lesley Stanford; and Robin Stanford Mulkey, Plaintiffs
v.
Oliver Johnson PARIS, Personal Representative of the Estate of Charles Whitson Stanford, Jr. (90-E-255, Orange County); Oliver Johnson Paris, Individually; and Jean S. Mann, and spouse, Edward N. Mann, Jr., Level I Defendants
Stanford Place Limited Partnership, a North Carolina limited partnership (Oliver Johnson Paris, General Partner); Oliver Johnson Paris, Personal Representative of the Estate of Jane S. Paris (00-E-1010, Mecklenburg County); Jane S. Paris Family Trust (Oliver Johnson Paris, Trustee); Edward N. Mann, III, and spouse, Lindsay W. Mann; Orange Water and Sewer Authority; Margaret M. Pless; Jenniifer Mann Hawley, and spouse, Leon L. Hawley, Jr.; and Charles S. Mann, and spouse, Lora A. Mann, Level II Defendants.
No. 208PA09.
Supreme Court of North Carolina.
August 27, 2009.
James K. Pendergrass, Raleigh, for Edward & Lindsay Mann.
Lacy M. Presnell, Raleigh, for Jean S. Mann, et al.
Kenneth C. Haywood, Raleigh, for Margaret Pless; Robert B. McNeill, Charlotte, for Margaret Pless, et al.
Zipporah Edwards, Charlotte, for Margaret Pless, Paris Respondent.
Robert Epting, Chapel Hill, for Orange Water & Sewer.
Donald M. Stanford, for Stanford, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 19th of May 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed on the following issue only: Did plaintiffs waive their right to appeal the trial court's 16 February 2007 order allowing respondents' motion to dismiss by waiting to appeal until after entry of the trial court's final judgment?"
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).